DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-12 are rejected over 35 U.S.C. 103 as being unpatentable over Matsuura (US 7,185,957 B2) (“Matsuura”), in view of Schmitt (US 2003/0144777 A1) (“Schmitt”). 
EXAMINER NOTE: See also Kogure et al. (US 2005/0044944 A1) (“Kogure”), in light of evidentiary reference Carlson et al. (US 2004/0225423 A1) (“Carlson”) – this combination was not element-to-element mapped for the purpose of the Office action. However, this combination also provides a clear showing of obviousness. Examiner recommends that Applicant review the references in their entirety because selecting tire class/type based on the characteristics of the tire, especially including via longitudinal rigidity and other conventional parameters, is well characterized in the prior art.
Regarding claim 1, Matsuura teaches, at least in figures 1-12:
obtaining, at a processor (51) communicatively coupled to sensors over a vehicle data bus (all sensors are communicatively coupled to 55), a set of vehicle properties parameters determined using sensor signals received from the sensors comprised in said vehicle (figure 4 shows a plurality of vehicle property parameters determined by using the sensors of figure 1 defined below), 
wherein said sensors include (detailed below)
one or more wheel speed sensors (31), and 
said sensors include one or more of wheel temperature sensors and ambient temperature sensors (35-38; col. 12 at lines 26-40, where temp sensor is used), and 
wherein the set of vehicle properties parameters indicate (b) at least one of ambient temperature and tire temperature (figure 4 step 430); 
wherein the sensor signals provide: 
(b) at least one of sensor data, from the one or more ambient temperature sensors, indicative of ambient temperature and sensor data, from the one or more wheel temperature sensors, indicative of individual tire temperature for at least one wheel (35-38; col. 12 at lines at lines 26-40).

Matsuura does not explicitly teach:
wherein the set of vehicle properties parameters indicate (a) tire longitudinal stiffness;
determining, using the processor, a tire class based on (a) said tire longitudinal stiffness and (b) said at least one of ambient temperature and tire temperature and based on a predetermined vehicle property parameter values estimation relation; and 
transmitting, by the processor over the vehicle data bus, data indicative of the determined tire class to active control system of the driving vehicle, the data indicative of the tire class is provided to the active control system as an input that the active control system uses to control operation of the active control system based at least in part on the determined tire class while the vehicle is driving, wherein the active control system is communicatively coupled with the vehicle data bus, 
wherein the sensor signals provide: (a) at least one of sensor data, from the one or more wheel speed sensors, indicative of individual tire longitudinal stiffness for at least one wheel and sensor data, from the one or more wheel speed sensors, indicative of inverse individual tire longitudinal stiffness for at least one wheel. 

However, Matsuura teaches:
That one can input the tire class in to element 39.

Schmitt teaches:
wherein the set of vehicle properties parameters indicate (a) tire longitudinal stiffness (¶ 0020-21, where wheel longitudinal rigidity is calculated by means of wheel longitudinal force and difference in wheel speed);
determining, using the processor, a tire class based on (a) said tire longitudinal stiffness and a predetermined vehicle property parameter values estimation relation (¶ 0025, where one may determine the type of wheel and its characteristics based upon predetermined curves and the sensor values); and 
wherein the sensor signals provide: (a) at least one of sensor data, from the one or more wheel speed sensors, indicative of individual tire longitudinal stiffness for at least one wheel and sensor data, from the one or more wheel speed sensors, indicative of inverse individual tire longitudinal stiffness for at least one wheel (¶ 0015, where the sensors can measure wheel speed, and forces such as wheel circumference force, center of tire contact force etc. ¶ 0018). 
It would have been obvious to one of ordinary skill in the art to add the teachings of Schmitt to Matsuura because Schmitt teaches an automatic means to calculate the tire class that is an improvement on Matsuura because one does not have to input the tire class. Schmitt teaches that the one can incorporate this into the existing system. This can be done by incorporating the wheel longitudinal rigidity (Stiffness) into the calculation performed by the processor of Matsuura. By doing so one will be able to optimally control the driving behavior of the vehicle. ¶ 0027.

The combination of Matsuura and Schmitt teach:
transmitting, by the processor over the vehicle data bus, data indicative of the determined tire class to active control system of the driving vehicle, the data indicative of the tire class active control system based at least in part on the determined tire class while the vehicle is driving, wherein the active control system is communicatively coupled with the vehicle data bus (it would have been obvious to one of ordinary skill in the art before the effective filing that all the sensor signals and the data determined by said sensor signals over the systems data bus as the sensor signal must transmit over the data bus to get to the cpu and the data determined by the sensor signals must be transmitted back over the data bus to get to the ram and to get to the other subsystems, such as the braking system, in order for the vehicle to act on the determined data. Further, the active control system can be considered the system shown in figure 1 because it is actively controlling the vehicle based upon the sensor data when driving).

The combination of Matsuura and Schmitt teach:
determining, using the processor, a tire class based on (a) said tire longitudinal stiffness (Schmitt ¶ 0020-21, and 25) and (b) said at least one of ambient temperature and tire temperature (Matsuura elements 25-38; col. 12 at lines 26-40, where temp sensor is used)  and based on a predetermined vehicle property parameter values estimation relation (Schmitt ¶ 0025, where one may determine the type of wheel and its characteristics based upon predetermined curves and the sensor values).
It would have been obvious to one of orindary skill in the art to combine Matsuura and Schmitt to determine a tire class based upon the the tire longitudinal stiffness, at least one of an ambient temperature or tire temperature, and a predetermined vehicle property parameter values estimation relation as this would allow one to to better judge the road surface conditions on which the vechicle is on in order to have the vehicle’s computer all the vehicle to better grip the road. Schmitt abstract, and in order to have the vehicles in order to control the electronic braking system. Matsuura abstract, and col. 1-2 where this is the improvement of Matsuura. Thus, it would have been obvious to one of ordinary skill in the art to combine the reference in order to better judge the road surface conditions, and allow the electronic braking system to correct/handle the different road surface conditions.
Regarding claims 2, and 8, Matsuura teaches, at least in figures 1-12:
wherein the determining is further based on one or more decision boundaries (figures 3-5, 8-9, and 11-12 all show decision boundaries, i.e. the diamond shaped decision points).
Regarding claims 3, and 9, Matsuura teaches, at least in figures 1-12:
wherein one or more decision boundaries are predetermined vehicle property parameter value thresholds and the determining is further based on comparing the set of estimated vehicle properties parameters to the predetermined vehicle property parameter value thresholds (this is taught throughout Matsuura for example at least figure 11 has step 510 where it is determined if the wheel speed is normal; at least figure 5, where the temp of the tire compared to a predetermined tire temp; see figure 9 elements 930, 935, and at least 950).
Regarding claims 4, and 10, the combination of prior art references teach:
wherein said set of estimated vehicle properties parameters are determined further on the basis of at least one sensor signal providing at least one of:
sensor data indicative of individual wheel/tire pressure for at least one wheel;
sensor data indicative of suspension pressure and/or force acting on at least one of the at least one tire;
sensor data indicative of individual wheel radius change for at least one wheel;
sensor data indicative of individual wheel vibration for at least one wheel;
sensor data indicative of individual wheel speeds for at least one wheel;
sensor data indicative of individual wheel acceleration for at least one wheel;
sensor data indicative of suspension height information related to at least one tire;
sensor data indicative of suspension stiffness acting on at least one tire;
sensor data indicative of at least one of current and future control measures of extension and/or height of suspension means acting on at least one tire;
sensor data indicative of operation of a semi-active or active suspension control system of the driving vehicle;
sensor data indicative of at least one of a lateral acceleration and a longitudinal acceleration of the vehicle;
sensor data indicative of a yaw rate of the vehicle, 
sensor data indicative of a speed of the vehicle; 
sensor data indicative of a steering wheel angle of a steering wheel of the vehicle;
sensor data indicative of at least one of positioning, orientation and emission direction of at least one head light of the vehicle;
sensor data indicative of a driving condition of the vehicle, particularly a braking condition;
sensor data indicative that a braking system of the vehicle is operating;
sensor data indicative of brake pressure;
sensor data indicative that at least one active control device of the vehicle is active;
sensor data indicative of an engine torque of an engine of the vehicle;
sensor data indicative of a torque acting on the at least one tire;
sensor data indicative of wheel slip related to the at least one tire;
sensor data indicative of a tractive force of at least one wheel;
sensor data indicative of an engine speed of an engine of the vehicle; and
sensor data indicative that a gear shift of the vehicle is in progress.
The references teach the above limitation as the references teaches a plurality of sensors which output data indicative of individual wheel/tire pressure for at least one wheel, force acting on at least one of the at least one tire, individual wheel radius change for at least one wheel, individual wheel speeds for at least one wheel, individual wheel acceleration for at least one wheel, at least one of a lateral acceleration and a longitudinal acceleration of the vehicle, speed of the vehicle, driving condition of the vehicle, particularly a braking condition, braking system of the vehicle is operating, and/or wheel slip related to the at least one tire, etc. (see claims 1-3 above).
Regarding claim 5, Schmitt teaches:
a tire class comprises data indicative of 1) a tire type selected from a group of tire types including a summer tire, an all season tire, a winter tire and a cup-tire, and/or 2) wheel rim size, and/or 3) pressure vibration sensitivity (¶ 0025, where the types of tires are created by one of ordinary skill in the art, and stored in memory, and the system then determines which tire class to use based upon the inputted sensor data and the calculated values to reference the previously stored types of tire, e.g. a lookup table).
Regarding claim 6, Schmitt teaches:
wherein the active control system of the driving vehicle comprises a traction control system, an electronic stability program system, an active suspension system, an anti-lock braking system and a tire pressure monitoring system comprised in said vehicle based on the determined tire class (¶ 0027, active suspension system, i.e. a wheel suspension interventions, ESP (ESP is an electronic stability program) and ASR (Anti-slip regulation) which is synonymous with a traction control system are used to determine tire class.). 

Regarding claims 7, and 12, 
Claims 7 and 12 are analogous to claim 1 and appear to rise and fall with the rejection of claim 1, as they all require substantially the same structural elements. 
Regarding claim 11, Schmitt teaches:
at least one sensors includes at least one of a rotary speed sensor located at a wheel, a common wheel speed sensor, or a wheel acceleration sensor (¶ 0015). 


Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that individual references do not teach the amendment to the claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). From the analysis of claim 1 above, it is obvious how one of ordinary skill in the art could combine the references to teach the amendment, and the motivation, provided only from the references themselves, teaches why one of ordinary skill in the art would combine the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As can be seen in the analysis of the claims above, the motivation to combine the reference has been gleamed from the references themselves.
Examiner notes: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822